Title: John Adams to Abigail Adams, 25 September 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia Septr. 25. 1774
     
     I would not loose the Opportunity of writing to you—tho I must be short.
     Tedious, indeed is our Business.—Slow, as Snails. I have not been used to such Ways.
     
     We sit only before Dinner. We dine at four O Clock. We are crowded with a Levee in the Evening.
     Fifty Gentlemen meeting together, all Strangers, are not acquainted with Each others Language, Ideas, Views, Designs. They are therefore jealous, of each other—fearfull, timid, skittish,—
    